Case 2:19-cv-00872-JNP-JCB Document 60 Filed 08/31/21 PageID.302 Page 1 of 10
                                                                                   FILED
                                                                            2021 AUG 31 PM 2:21
                                                                                  CLERK
                                                                            U.S. DISTRICT COURT


                         IN THE UNITED STATES DISTRICT COURT

                                     DISTRICT OF UTAH


    JEREMY WATTS-KLIEN, an individual,                    MEMORANDUM DECISION
                                                              AND ORDER
                  Plaintiff,

    v.                                                  Case No. 2:19-cv-00872-JNP-JCB

    MARRIOT VACATION CLUB, a
    corporation,                                           District Judge Jill N. Parrish

                  Defendant.                            Magistrate Judge Jared C. Bennett


         This case was referred to Magistrate Judge Jared C. Bennett under 28 U.S.C.

§ 636(b)(1)(A). 1 Before the court are Defendant Marriot Vacation Club’s (“MVC”): (I) motion

to exclude expert testimony; 2 and (II) motion to extend time for submitting expert disclosures. 3

The court has carefully reviewed the parties’ written memoranda. Under DUCivR 7-1(f), the

court concludes that oral argument is not necessary and, therefore, decides the motions on the

written memoranda. Based upon the analysis set forth below, the court denies both of MVC’s

motions.




1
    ECF Nos. 5, 12.
2
    ECF No. 45.
3
    ECF No. 47.
Case 2:19-cv-00872-JNP-JCB Document 60 Filed 08/31/21 PageID.303 Page 2 of 10




                                          BACKGROUND

          The court entered the original scheduling order in this case on September 24, 2020. 4 That

order set one deadline for “Disclosures (subject and identity of experts)” and another deadline for

expert “Reports.” 5 On April 20, 2021, the court entered an amended scheduling order, which

continued the dual expert deadline regime by providing, inter alia, that: (1) the disclosures of

experts by the party bearing the burden of proof were due June 3, 2021; (2) expert counter-

disclosures were due June 24, 2021; (3) expert reports from the party bearing the burden of proof

were due August 12, 2021; and (4) expert counter-reports were due August 26, 2021. 6

          Plaintiff Jeremy Watts-Klien (“Mr. Watts-Klien”) complied with the June 3 deadline for

disclosing the identify and subject of his expert to MVC. Even though the clear language of the

amended scheduling order required only the disclosure of the identify and subject of Mr. Watts-

Klien’s expert by June 3, MVC moved to exclude Mr. Watts-Klien’s expert report under Fed. R.

Civ. P. 37(c)(1) claiming that it was not timely disclosed. 7 Under Rule 37(c)(1)(A), MVC also

requested an award of reasonable expenses, including attorney fees, incurred in connection with

its motion to exclude.

          Prior to the due date for Mr. Watts-Klien’s response to MVC’s motion to exclude, and on

the deadline for MVC’s expert counter-disclosures, MVC moved to extend the deadline for




4
    ECF No. 23.
5
    Id. at 2-3.
6
    ECF No. 42.
7
    ECF No. 45.

                                                  2
Case 2:19-cv-00872-JNP-JCB Document 60 Filed 08/31/21 PageID.304 Page 3 of 10




submitting its counter-disclosures. 8 MVC contended that Mr. Watts-Klien’s failure to produce

his expert report on June 3 prejudiced MVC’s ability to consult with an expert and prepare

counter-disclosures. MVC requested that the court extend the deadline for its counter-

disclosures to a date 30 days from the court’s ruling on its motion to exclude.

         On the same date that MVC filed its motion to extend time, Mr. Watts-Klien filed his

opposition to MVC’s motion to exclude, 9 which demonstrated that he complied with the court’s

amended scheduling order by timely disclosing the identity and subject of his expert and that his

expert report was not due until August 12. Mr. Watts-Klien also requested an award of attorney

fees incurred in connection with MVC’s motion to exclude but failed to cite any authority for

such an award.

         The following day, Mr. Watts-Klien filed his opposition to MVC’s motion to extend

time. 10 Mr. Watts-Klien contended that MVC cannot demonstrate good cause for its failure to

comply with the June 24 deadline for its counter-disclosures. Relying upon Rule 37(b)(2), Mr.

Watts-Klien also requested an award of reasonable expenses, including attorney fees, incurred in

connection with MVC’s motion to extend time.

         In its reply in support of its motion to exclude, MVC “acknowledges that it misread the

deadlines in the [amended] scheduling order as they relate to expert disclosure.” 11 However,




8
    ECF No. 47.
9
    ECF No. 48.
10
     ECF No. 49.
11
     ECF No. 54 at 8.

                                                 3
Case 2:19-cv-00872-JNP-JCB Document 60 Filed 08/31/21 PageID.305 Page 4 of 10




MVC still maintains that Mr. Watts-Klien’s expert report should be excluded but advances a new

argument: Mr. Watts-Klien failed to provide to MVC any computation of damages under Fed. R.

Civ. P. 26(a)(1)(A)(iii) and now seeks to introduce such computations for the first time in his

expert report.

           In its reply in support of its motion to extend time, MVC again relies upon Mr. Watts-

Klien’s alleged failure to adequately disclose his computation of damages under Rule

26(a)(1)(A)(iii). 12 MVC contends that said failure “prejudiced [MVC] in its ability to seek out a

proper expert rebuttal witness to potentially testify.” 13

           Mr. Watts-Klien filed timely objections under DUCivR 7-1(b)(1)(B) to MVC’s reply in

support of its motion to exclude 14 and MVC’s reply in support of its motion for extension of

time. 15 Mr. Watts-Klien contends that MVC’s replies violate DUCivR 7-1(b)(2)(C), which

provides that “[r]eply memoranda must be limited to rebuttal of matters raised in the opposition

memoranda.” Mr. Watts-Klien contends that MVC’s new argument under Rule 26(a)(1)(A)(iii)

should be excluded or, in the alternative, that he should be provided with an opportunity to

respond to that argument.




12
     ECF No. 53.
13
     Id. at 6.
14
     ECF No. 55.
15
     ECF No. 56.

                                                   4
Case 2:19-cv-00872-JNP-JCB Document 60 Filed 08/31/21 PageID.306 Page 5 of 10




         MVC filed timely responses to Mr. Watts-Klien’s objections to its motion to exclude 16

and its motion for an extension of time. 17 MVC concedes that it introduced a new argument in

its replies but contends that the court should consider the argument because “refusing to do so

would result in a waste of time and resources for the parties and the [c]ourt.” 18 MVC proposes

that the court permit Mr. Watts-Klien to file sur-replies to address MVC’s new argument and

allow MVC to file final briefs “to have the last word as the moving party.” 19

                                           ANALYSIS

         The court addresses: (I) MVC’s motion to exclude expert testimony; and (II) MVC’s

motion to extend time for submitting its expert disclosures. Based upon the following analysis,

the court denies both of MVC’s motions.

I.       MVC’s Motion to Exclude Expert Testimony

         As demonstrated below, the court: (1) denies MVC’s motion to exclude expert testimony

because it is baseless; (2) declines to reach the new argument presented in MVC’s reply because

is not properly before the court; and (3) denies both MVC’s request for an award of reasonable

expenses and Mr. Watts-Klien’s request for an award of attorney fees. The court addresses each

issue in turn.




16
     ECF No. 58.
17
     ECF No. 59.
18
     ECF No. 58 at 2; ECF No. 59 at 2.
19
     ECF No. 58 at 2; ECF No. 59 at 2.

                                                 5
Case 2:19-cv-00872-JNP-JCB Document 60 Filed 08/31/21 PageID.307 Page 6 of 10




       First, MVC’s motion has no merit. Indeed, MVC concedes that its argument in the

motion was based upon an error in reading the amended scheduling order. Therefore, the court

denies the motion.

       Second, the court declines to reach MVC’s new argument in its reply because it is not

properly before the court. MVC’s reply argument was entirely new and was not made to rebut

any arguments raised in Mr. Watts-Klien’s opposition. DUCivR 7-1(b)(2)(C) provides that

“[r]eply memoranda must be limited to rebuttal of matters raised in the opposition memoranda.”

Furthermore, presenting new arguments in a reply that are tantamount to a new motion violates

DUCivR 7-1(b)(1)(A), which provides that “[n]o motion, including but not limited to cross-

motions and motions pursuant to Fed. R. Civ. P. 56(d), may be included in a response or reply

memorandum. Such motions must be made in a separate document.” Because MVC’s new

argument presents an entirely different basis for the relief it seeks, that argument should have

been presented by way of a separate motion. But because its new argument was not properly

presented, it cannot form the basis for the exclusion of Mr. Watts-Klien’s expert here. Moreover,

ignoring these rules does not further judicial economy as MVC suggests. To the contrary,

requiring the parties the follow the rules fairly provides the opposing party and the court with the

requisite notice and briefing necessary to make an informed argument and decision. For those

reasons, the court declines to consider MVC’s new argument. 20


20
  Even if MVC’s new argument under Rule 37(c)(1) were properly before the court, the court
would still decline to reach it. That argument is not ripe for consideration because Mr. Watts-
Klien is not currently proffering any Rule 26(a) information in a motion, at a hearing, or at trial.
Fed. R. Civ. P. 37(c)(1) (“If a party fails to provide information or identify a witness as required
by Rule 26(a) or (e), the party is not allowed to use that information or witness to supply
evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified or

                                                  6
Case 2:19-cv-00872-JNP-JCB Document 60 Filed 08/31/21 PageID.308 Page 7 of 10




       Finally, the court declines MVC’s request for an award of reasonable expenses and Mr.

Watts-Klien’s request for an award of attorney fees. First, MVC’s request is based upon Rule

37(c)(1)(A), which provides that the court may award reasonable expenses—including attorney

fees—caused by any violation of Rule 37(c)(1). Given that the court has denied MVC’s motion

under Rule 37(c)(1), it logically follows that the court must deny MVC’s request for an award of

reasonable expenses.

       Mr. Watts-Klien’s request for attorney fees fares no better than MVC’s. In his request for

attorney fees, Mr. Watts-Klien fails to point to any authority that would authorize such an award.

Stating the authority for an award of fees is necessary because absent a contract, statute, or rule

shifting fees, the American Rule requires parties to bear their own fees and costs during

litigation.21 Therefore, both fee requests are denied.

II.    MVC’s Motion to Extend Time for Submitting Expert Disclosures

       As shown below, the court: (1) denies MVC’s motion to extend time because MVC fails

to establish good cause for amending the scheduling order; (2) declines to reach MVC’s new

argument in its reply because it is not properly before the court; and (3) denies Mr. Watts-Klien’s

request for an award of reasonable expenses. The court discusses each issue in turn.




is harmless.” (emphasis added)). Until the undisclosed material is being proffered or is
imminently likely to be proffered for use in some substantive fashion (i.e., motion, hearing, or
trial), determining whether to exclude it is not ripe.
21
  Peter v. Nantkwest, Inc., 140 S. Ct. 365, 370 (2019) (“This Court’s basic point of reference
when considering the award of attorney’s fees is the bedrock principle known as the American
Rule: Each litigant pays his own attorney’s fees, win or lose, unless a statute or contract provides
otherwise.” (quotations and citations omitted)).

                                                  7
Case 2:19-cv-00872-JNP-JCB Document 60 Filed 08/31/21 PageID.309 Page 8 of 10




       First, MVC fails to establish good cause for amending the scheduling order to extend the

time for it to submit its expert disclosures, which requires denial of its motion to extend time.

Fed. R. Civ. P. 16(b)(4) provides that a scheduling order “may be modified only for good cause

and with the judge’s consent.” “Demonstrating good cause under [Rule 16(b)(4)] requires the

moving party to show that it has been diligent in attempting to meet the deadlines, which means

it must provide an adequate explanation for any delay.” 22

       As it did with its motion to exclude, MVC admits that the argument supporting its motion

to extend time was based upon an erroneous reading of the amended scheduling order. For that

reason alone, MVC fails to provide an adequate explanation for its failure to timely submit its

expert disclosures. Importantly, “[c]arelessness is not compatible with a finding of diligence and

offers no reason for a grant of relief.” 23 Without any adequate explanation, MVC cannot

demonstrate good cause under Rule 16(b)(4). Therefore, the court denies MVC’s motion to

extend time.

       Second, the court declines to consider MVC’s new argument in its reply because it is not

properly before the court. MVC’s post-hoc attempt to salvage its motion in its reply contravenes

DUCivR 7-1(b)(2)(C), which prohibits raising entirely new arguments in a reply. It also violates


22
  Strope v. Collins, 315 F. App’x 57, 61 (10th Cir. 2009) (quotations and citation omitted); see
also Husky Ventures, Inc. v. B55 Invs., Ltd., 911 F.3d 1000, 1020 (10th Cir. 2018) (stating that
good cause under Rule 16(b)(4) “obligates the moving party to provide an adequate explanation
for any delay” (quotations and citations omitted)); Gorsuch, Ltd., B.C. v. Wells Fargo Nat’l Bank
Ass’n, 771 F.3d 1230, 1240 (10th Cir. 2014) (providing that the good cause standard of Rule
16(b)(4) “requires the movant to show the scheduling deadlines cannot be met despite [the
movant’s] diligent efforts” (alteration in original) (quotations and citation omitted)).
23
  Tesone v. Empire Mktg. Strategies, 942 F.3d 979, 989 (10th Cir. 2019) (quotations and citation
omitted).

                                                  8
Case 2:19-cv-00872-JNP-JCB Document 60 Filed 08/31/21 PageID.310 Page 9 of 10




DUCivR 7-1(b)(1)(A) because MVC’s new argument, which seeks relief on a different basis than

its motion, should have been made in a separate motion. For those reasons, the court will not

reach MVC’s new argument.

         Finally, the court considers Mr. Watts-Klien’s request for an award of reasonable

expenses, which is based upon Rule 37(b)(2). For the following reasons, the court denies his

request. In relevant part, Rule 37(b)(2)(A) provides that “[i]f a party . . . fails to obey an order to

provide or permit discovery, including an order under Rule 26(f), 35, or 37(a), the court where

the action is pending may issue” certain enumerated “further just orders.” Rule 37(b)(2)(C),

which governs payment of expenses, provides that “[i]nstead of or in addition to” the orders

listed in Rule 37(b)(2)(A), “the court must order the disobedient party, the attorney advising that

party, or both to pay the reasonable expenses, including attorney’s fees, caused by the failure,

unless the failure was substantially justified or other circumstances make an award of expenses

unjust.”

         Based upon these provisions of Rule 37(b)(2), Mr. Watts-Klien contends that he is

entitled to an award of reasonable expenses based upon MVC’s failure to obey the requirement

of the amended scheduling order to submit its expert disclosures on June 24 and MVC’s

violation of a “discovery order by filing [its] frivolous and wasteful motion to extend when good

cause cannot be shown.” 24 Mr. Watts-Klien’s reliance upon Rule 37(b)(2) is misplaced. MVC

has not failed to obey an order under Rule 26(f), 35, or 37(a). Instead, it failed to abide by a

deadline in a scheduling order entered under Rule 16(b). Additionally, the court cannot see how



24
     ECF No. 49 at 5.

                                                   9
Case 2:19-cv-00872-JNP-JCB Document 60 Filed 08/31/21 PageID.311 Page 10 of 10




 MVC’s filing of its motion to extend time violated any standing “discovery order.” For those

 reasons, the court denies Mr. Watts-Klien’s request for an award of reasonable expenses.

                                                ORDER

          Based upon the foregoing, IT IS HEREBY ORDERED:

          1.        MVC’s motion to exclude expert testimony 25 is DENIED.

          2.        MVC’s motion to extend time for submitting expert disclosures 26 is DENIED.

          IT IS SO ORDERED.

          DATED August 31, 2021.

                                                BY THE COURT:




                                                JARED C. BENNETT
                                                United States Magistrate Judge




 25
      ECF No. 45.
 26
      ECF No. 47.

                                                   10
